Citation Nr: 1517610	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include cardiomyopathy.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to May 1945 and from June 1945 to November 1946.

This case comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Due to the Veteran's relocation, jurisdiction over the case was transferred to the RO in St. Petersburg, Florida.  On a substantive appeal received in July 2010, the Veteran limited the appeal to service connection for cardiomyopathy.  In March 2015, the Veteran's representative appeared before the Board at a hearing at the RO.  The Veteran was unable to attend because he could not travel due to his health, and the Board granted a motion to hold the hearing in his absence.  At that time, the representative submitted additional evidence with a waiver of RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims cardiomyopathy is causally related to the systolic murmur diagnosed at the service separation examination.  In a September 2005 statement, he asserted that he developed orthostatic hypotension shortly after separation from service.  In a March 2010 statement to a Congressman, the Veteran asserted that orthostatic hypotension was seen at his separation examination.

The service medical records show that the Veteran was diagnosed with a systolic murmur at discharge but are unclear as to whether he had orthostatic hypotension.  A June 1944 entrance examination report shows a normal cardiovascular system.  A June 1945 entrance examination report shows a normal cardiovascular system and a blood pressure of 118/72.  A November 1946 separation examination report shows a functional systolic murmur, which the examiner opined was incurred in the line of duty, a blood pressure of 112/64, and a normal chest x-ray.

Private medical records indicate treatment for a heart disability since as early as 1998 with diagnoses of orthostatic hypotension and cardiomyopathy.  A September 2000 record indicates that the orthostatic hypotension lead to cardiomyopathy.  

In January 2008 correspondence, a private physician stated it was as likely as not that there is a nexus between the Veteran's murmur diagnosed at his separation examination and his subsequent cardiomyopathy and orthostatic hypertension.

While the private physician did not provide a rationale for the opinion, the opinion still indicates that the Veteran's current cardiomyopathy may be related to the functional systolic murmur diagnosed at the separation examination.  Thus, the Veteran should be provided a VA examination to obtain an opinion on the matter.  The Board notes that he was unable to report to the hearing due to his health.  If he remains unable to travel, then an opinion based on a review of the record should be obtained.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to ascertain whether any current heart disability, to include cardiomyopathy, is related to active service.  All indicated tests should be completed.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the service medical records showing a functional systolic murmur at discharge, the September 2000 private treatment record indicating that the orthostatic hypotension lead to cardiomyopathy, and the January 2008 private medical opinion that the murmur diagnosed at the separation examination is related to the subsequent cardiomyopathy and orthostatic hypertension.  The examiner should also consider the Veteran's report of disability onset and symptomatology since active service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that any current heart disability, to include cardiomyopathy, had its onset in or is causally related to active service, to include the functional systolic murmur.  The examiner should provide a rationale for all opinions.  If the Veteran is unable to report to the examination, then the examiner should provide the above opinion based on a review of the record.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

